Citation Nr: 0834471	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  07-23 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for bilateral pterygium.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel




INTRODUCTION

The veteran had active service from May 1942 to December 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2007 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  An unappealed June 1998 rating decision denied a request 
to reopen the veteran's claim of entitlement to service 
connection for bilateral pterygium.

2.  The evidence associated with the claims file subsequent 
to the June 1998 decision is redundant, does not relate to an 
unestablished fact necessary to substantiate the claim, and 
does not raise a reasonable possibility of substantiating the 
claim.  


CONCLUSIONS OF LAW

1.  The June 1998 rating decision, which denied a request to 
reopen a claim of entitlement to service connection for 
bilateral pterygium, is final.  38 U.S.C.A. § 7105 (West 2002 
& Supp. 2008); 38 C.F.R. § 20.302 (2008).  

2.  The evidence received subsequent to the June 1998 rating 
decision is not new and material, and the claim for service 
connection for bilateral pterygium is not reopened.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 C.F.R. § 3.156 
(2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  In addition, the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

In June 2006 and November 2006, VA sent the veteran letters 
informing him of the types of evidence needed to substantiate 
his claim and its duty to assist him in substantiating his 
claim under the VCAA.  The letter informed the veteran that 
VA would assist him in obtaining evidence necessary to 
support his claim, such as medical records, employment 
records, or records from other Federal agencies.  He was 
advised that it is his responsibility to provide or identify, 
and furnish authorization where necessary for the RO to 
obtain, any supportive evidence pertinent to his claim.  See 
38 C.F.R. § 3.159(b)(1).  The letter included a description 
of what evidence was lacking in the previously denied claim 
and what facts needed to be shown by the new and material 
evidence.  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.  The letter also described how VA 
calculates disability ratings and effective dates.  

The Board finds that the content of the June 2006 and 
November 2006 letters satisfied the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist, including the requirements set 
forth by the Court in Dingess and in Kent.  In addition, the 
January 2007 rating decision, June 2007 SOC, and March 2008 
SSOC explained the basis for the RO's action, and the SOC and 
SSOC provided him with additional 60-day periods to submit 
more evidence.    

Thus, it appears that all obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

It is the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Moreover, the claimant has not demonstrated any 
error in VCAA notice, and therefore the presumption of 
prejudicial error as to such notice does not arise in this 
case.  See Sanders v. Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  New and Material Evidence to Reopen the Claim

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303(a), 3.304 (2008). 

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 
(a), (b).  Aggravation of a pre-existing condition may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).

Temporary or intermittent flare-ups during service of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).  VA may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any increase in disability 
was due to the natural progress of the pre-existing 
condition.  38 U.S.C.A. § 1153.  

In December 1945, the veteran raised a claim of entitlement 
to service connection for bilateral pterygium.  A pterygium 
is a wing-like membrane extending from the conjunctiva of an 
eye toward the cornea, see Stedman's Medical Dictionary 1462 
(26th ed. 1995).  This claim was denied in a January 1946 
rating decision.  In a letter of February 1947, the veteran 
was notified of the decision and of his right to appeal to 
the Board within one year.  He requested in a March 1947 
letter that his claim be looked into again.  The RO did so, 
and notified him by letter in April 1947 that the previous 
denial of the claim had been confirmed.  Notice of appeal 
rights was again provided, and the veteran did not file an 
appeal.  Consequently, the adverse rating decision became 
final.  38 U.S.C. § 709 (1946); Veterans Regulation No. 2(a), 
Part II, Par. III; VA Regulation 1008.  See 38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2008; 38 C.F.R. § 20.302 (2008).  

Next, the veteran filed a request to reopen his claim for 
bilateral pterygium in February 1998.  The claim was denied 
in a June 1998 rating decision, on the basis that the veteran 
had not presented new and material evidence.  The veteran did 
not file a notice of disagreement.  Thus, the June 1998 
rating decision became final.  Id.

Finally, the veteran filed a second request to reopen his 
claim for bilateral pterygium in May 2006.  The claim was 
denied in August 2006, and again by a January 2007 rating 
action.  It is from the latter decision that this appeal 
arises.   

Based on the procedural history outlined above, the threshold 
issue for consideration with respect to the veteran's 
bilateral pterygium claim is whether new and material 
evidence has been received to reopen the claim.  

It appears that the RO addressed the bilateral pterygium 
claim on the merits.  However, the preliminary question of 
whether a previously denied claim should be reopened is a 
jurisdictional matter which must be addressed before the 
Board may consider the underlying claim on its merits.  
Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. 
Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, regardless 
of the manner in which the RO characterized the issue, the 
initial question before the Board is whether new and material 
evidence has been presented.  

Effective from August 29, 2001, "new" evidence is defined 
as evidence not previously submitted to agency decision-
makers.  "Material" evidence means existing evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under section 5108.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(eliminating the previous requirement of a well-grounded 
claim).

The evidence of record at the time of the last final rating 
action in June 1998 contained in-service medical records 
including entry and separation examinations, and post-service 
evidence including medical records from Dr. M.C. for 
treatment from April 1987 to February 1998.  Also, as to the 
service records, the veteran's March 1942 enlistment 
examination showed findings of early bilateral pterygium.  
The December 1945 separation examination also noted the 
condition.  The post-service evidence showed treatment with 
Dr. M.C. for macular changes, including a macular hole.  The 
macular area is on the central retina, at the back of the 
eye, see Stedman's Medical Dictionary 1052, 1536 (26th ed. 
1995).  Although largely illegible, the records do not appear 
to mention treatment for pterygium.  As there was no evidence 
that the veteran's pre-existing bilateral pterygium was 
aggravated by active service, the service connection claim 
was denied.    

Evidence added to the record since the time of the last final 
denial in June 1998 included records from The Cataract and 
Glaucoma Center from August 2004 to July 2007.  Contained 
within those records is a July 2007 letter from Dr. V.R.B. 
stating that the veteran may have a "very, very small 
pterygium," but that it is not the cause of decreased 
vision.    

The letter from Dr. V.R.B. does not constitute new and 
material evidence.  The existence of a current diagnosis and 
disability, a fact necessary to initially substantiate the 
claim, was already established, as to pterygium, by the 
veteran's military entrance and separation examinations.  
Moreover, the veteran's current problem with macular changes, 
including a macular hole, is not shown by any evidence to be 
related to his pterygium.  

Further, Dr. V.R.B.'s letter is redundant, as, again, a 
diagnosis of pterygium was previously given.  Finally, the 
letter does not raise a reasonable possibility of 
substantiating the pterygium claim.  Specifically, the basis 
for the last final denial was the absence of evidence showing 
that a pre-existing pterygium was aggravated as a result of 
active service.  There is still no competent evidence of 
record indicating that the veteran's pre-service pterygium 
became worse during service.  Therefore, the Board finds that 
the criteria under 38 C.F.R. § 3.156(a) have not been 
satisfied, and the claim cannot be reopened.  

The Board notes, with admiration, the veteran's service of 
more than 31/2 years as an artilleryman during World War II, 
including in the European African Middle Eastern Theater of 
Operations. 


ORDER

New and material evidence having not been submitted, the 
request to reopen the claim of entitlement to service 
connection for bilateral pterygium is denied.  



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


